THORNTON. J.
This action was commenced l>y warrant, before a justice of the peace, from 'whose judgment an appeal was taken to the County Court, where a statement of the cause of action, is made by the plaintiff, in the following words:
“The plaintiff avers, that the defendant is indebted to him, in the sum of two thousand pounds of cotton, due by note, dated the 14th February, 1825 — due the 15th November, 1825; which debt the defendant neglects and refuses to pay, to the plaintiff’s damage of fifty dollars.”
There are two errors assigned upon the record: the first is for the omission of a formal issue, signed by the parties, which, however, is not insisted upon, as valid.
The second assignment of error is endeavored to be sustained, by supposing that the note endorsed on the warrant, which was payable to William Nichols, or bearer, was the only evidence, which the plaintiff introduced on the trial, to sustain the issue tendered by his statement.
There is no bill of exceptions taken, or demurrer to the evidence, shewing what testimony was adduced, or, that any objection was made, to any which was heard. So that no proposition in this Court, can be predicated, of the evidence in the cause. This assignment of error is further sought to be sustained, by a supposed substantial omission in the statement, respecting the value of the cotton.
We consider this objection cured, by the verdict, ascertaining that value; but, at all events, as obviated, by the statute of 1824, which provides that no cause shall be reversed, &c., after verdict or judg*192ment, for any matter on the face of the pleadings, not previously objectedto — provided the declaration contains a substantial cause of action, and a material issue be tried thereon.
The judgment is affirmed.